Citation Nr: 1524258	
Decision Date: 06/08/15    Archive Date: 06/19/15	

DOCKET NO.  13-30 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.  


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The Veteran served on active duty from August 1960 to August 1962, and from January to July 1991.  

This case comes before the Board of Veterans Appeals' (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

For reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  


REMAND

The Veteran in this case seeks an increased evaluation for service-connected posttraumatic stress disorder, as well as a total disability rating based upon individual unemployability.  In pertinent part, it is contended that current manifestations of the Veteran's service-connected posttraumatic stress disorder are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by this 50 percent schedular evaluation now assigned.  Further contended is that the Veteran's service-connected disabilities, when taken in conjunction with his education and occupational experience, are sufficient to preclude his participation in any form of substantially gainful employment.  

In that regard, a review of the record discloses that service connection is currently in effect for posttraumatic stress disorder, evaluated as 50 percent disabling; post-traumatic vertigo, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and right myalgia paresthetica, evaluated as noncompensably disabling.  The combined evaluation currently in effect for the Veteran's various service-connected disabilities is 60 percent.  Based on the evidence of record, the Veteran has had occupational experience as a transportation supervisor, and last worked in 2003.  

The Board observes that, based on a review of the Veteran's file, it would appear that he last underwent VA examinations for compensation purposes in 2010/2011, at this point, more than four years ago.  Moreover, in a Notice of Disagreement received in May 2011, the Veteran indicated that he continued to receive medical treatment at the San Juan VA Medical Center, as well as at the Guayama VA Outpatient Clinic.  Significantly, as part of his Notice of Disagreement, the Veteran requested that the AOJ obtain any recent records of treatment or examination prior to a final adjudication of his current claims.  In that regard, it would appear that, based on a review of the file, the most recent VA treatment records currently on file date from March 2011.  Under the circumstances, the Board is of the opinion that additional development, to include more contemporaneous VA examinations, would be appropriate prior to a final adjudication of the Veteran's current claims.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to March 2011, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran should be informed of any such problem.  

2.  The Veteran should then be afforded an additional VA psychiatric examination, as well as other VA examinations, by appropriate specialists, if deemed necessary, in order to more accurately determine the current severity of his service-connected posttraumatic stress disorder, and the impact of his various service-connected disabilities on his ability to obtain and retain substantially gainful employment.  The Veteran is to be notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the aforementioned examinations, the appropriate examiner should offer an opinion describe the functional impairment found as to whether the Veteran's various service-connected disabilities, when taken in conjunction with his education and occupational experience, but without regard to advancing age, impact his ability to work on a regular basis.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed, as appropriate.  

3.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the Veteran's claim for an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder, as well as his claim for a total disability rating based upon individual unemployability.  Should the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case (SOC) in October 2013.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

